—Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered March 21, 1985, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered a plea of guilty to the reduced charge of attempted robbery in the second degree prior to the conclusion of a pretrial hearing on the issue, inter alia, of whether his arrest was predicated upon probable cause, and after being expressly advised that such a plea would operate as a waiver of any right to a conclusion of the hearing and a determination of the issues to be litigated at the hearing. Consequently, the issues raised on appeal as to the validity of the defendant’s arrest, the propriety of the hearing court’s evidentiary rulings and a claimed violation of the defendant’s right of confrontation were waived by the defendant’s plea of guilty, which was entered knowingly, intelligently and voluntarily (see, People v Thomas, 74 AD2d 317, 321-322, affd 53 NY2d 338; see also, People v Homer, 87 AD2d 687). Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.